Cobb, J.
It has been held that the names of the grand jurors need not be stated in the indictment; that it is sufficient if the indorsement “true bill” is signed by the foreman; that it is immaterial on which part of the indictment the foreman’s signature appears; that it is sufficient if the foreman merely signs his name, with no mention of his official character, because the latter appears of record. See Hughes’ Crim. L. & Proc. §2686; 10 Enc. Pl. & Pr. 429; 1 Bish. Cr. Proc. (2d ed.) § 698; People v. Bennett, 37 N. Y. 117; State v. Bowman, 103 Ind. 69; State v. Murphy, 9 Port. (Ala.) 487; State v. Cook, Riley L. (S. C.) 234. And it has also been held that where the indorsement “true bill” is signed by a person as foreman, and the record shows that another person was appointed as foreman of the grand jury, the presumption would be that the person so appointed had been discharged and the one signing the indorsement appointed in his stead. Mohler v. People, 24 Ill. 27. In McGuffie v. State, 17 Ga. 497 (8), 510, it was held that the failure of the foreman to sign the indorsement of “true bill” on the indictment would not be a sufficient reason for arresting the judgment, and it was said that such failure would not even make the indictment defective. In White v. State, 93 Ga. 47, 51, the indorsement was signed by Quarles, “ foreman,” and in the list of grand jurors appearing in the indict*364ment Quarles was designated as “ foreman pro tem.” There was held to be no merit in an objection based upon these facts.
Under the statutory form for indictments in this State it would seem to be mandatory that the names of the grand jurors should be inserted in the indictment. Penal Code, § 929. See Williams v. State, 107 Ga. 724. But there is no statutory requirement that one of the grand jurors should be designated as foreman in the indictment. In the present case there is no transcript from the minutes of the court in the record showing who was the duly appointed foreman. The indorsement would seem to be the proper place to look to determine this question. If this is true, then Bateman was the foreman, and the word “ foreman,” appearing after the name of Blewster in the body of the indictment, may be treated as surplusage. Or it may be, as was held in the Illinois case, that the court will presume that Blewster was foreman when the indictment was drawn, that he was discharged, and that Bateman had been appointed foreman when the indorsement " true bill ” was signed. At any rate, the presumption will be indulged, until the contrary is made properly to appear, that Bate-man had authority to sign the indorsement. So that, whichever View be taken, there is no merit in the objection.
This view of the matter renders it unnecessary to determine whether the objection to the indictment was properly raised by demurrer, or whether it should have been raised by a plea in abatement. Judgment affirmed.

All the Justices concur.